      Case: 5:19-cv-01622-SL Doc #: 19 Filed: 03/09/20 1 of 3. PageID #: 117



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 SCOTT A. DEVORE,

      Plaintiff,

 v.                                                             5:19-cv-01622-SL

 WELLS FARGO BANK, N.A.,

       Defendant.


                                  JOINT STATUS REPORT

        Pursuant to this Honorable Court’s Order entered on December 11, 2019 (Dkt. #14), the
parties submit the following Status Report:

       I.     Discovery

       The parties have exchange written discovery and are on track to complete all discovery
       within the current deadline. The parties intend on taking the deposition of one another over
       the next month or so.
       .

       II.    Settlement Discussions

       The parties have engaged in confidential settlement discussions, but the Defendant has
       expressed the need to take the deposition of the Plaintiff prior to responding to Plaintiff’s
       demand tendered several months ago.

       III.   Motions

       There are no motions currently pending.

       IV.    Further Developments

       None at this time.




                                                 1
      Case: 5:19-cv-01622-SL Doc #: 19 Filed: 03/09/20 2 of 3. PageID #: 118



Dated: March 9, 2020


                               /s/ Nathan Volheim
                               Nathan C. Volheim, #6302103
                               Sulaiman Law Group, Ltd.
                               2500 South Highland Ave., Suite 200
                               Lombard, Illinois 60148
                               Phone: (630) 568-3056
                               Facsimile: (630) 575-8188
                               Email: nvolheim@sulaimanlaw.com

                               Attorney for Plaintiff


                              /s/ Virginia W. Barnhart
                              Virginia W. Barnhart (Bar No. 03345 (MD))
                              Womble Bond Dickinson (US) LLP
                              100 Light Street, 26th Floor
                              Baltimore, MD 21202
                              Phone: (410) 545-5803
                              Fax: (410) 545-5801
                              Email: Virginia.Barnhart@wbd-us.com

                              Attorneys for Defendant, Wells Fargo Bank, N.A




                                          2
      Case: 5:19-cv-01622-SL Doc #: 19 Filed: 03/09/20 3 of 3. PageID #: 119



                               CERTIFICATE OF SERVICE
        The undersigned, one of the attorneys for Plaintiff, certifies that on March 9, 2020, he
caused a copy of the foregoing, JOINT STATUS REPORT, to be served via the Court’s electronic
filing database on all parties of record.


                                             Respectfully submitted,

                                            s/ Nathan C. Volheim
                                            Nathan C. Volheim, Esq. #6302103

                                            Counsel for Plaintiff




                                               3
